Citation Nr: 0528493	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  99-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected onychomycosis of the feet.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1961 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the RO, which assigned an 
initial noncompensable evaluation to the veteran's service-
connected onychomycosis of the feet.  The veteran is 
contesting the initial rating.

The Board observes that the RO initially denied service 
connection for onychomycosis of the feet in March 1999, as 
the veteran had not submitted new and material evidence 
sufficient to reopen that finally decided claim.  By an 
August 2001 decision, the Board determined that new and 
material evidence had indeed been received, and remanded the 
case to the RO for further development of the evidence.  By a 
January 2003 supplemental statement of the case, the RO 
denied service connection for the veteran's claimed 
onychomycosis of the feet.  The Board, in turn, by a May 2003 
decision, granted service connection for that disability.  
The RO, in its subsequent June 2003 rating decision, assigned 
the initial noncompensable evaluation with which the veteran 
disagrees.

In August 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.

Subsequent to his hearing, additional evidence was received.  
The additional evidence was forwarded along with a signed 
statement from the veteran dated in September 2005 waiving 
initial RO consideration of the newly submitted evidence.  
The Board, therefore, need not remand this matter for initial 
RO consideration of the evidence.  See 38 C.F.R. § 20.1304 
(c) (2005).  


FINDING OF FACT

The veteran's onychomycosis of the feet is manifested by no 
more than pain, blackening, looseness and falling off the 
great toenails, and fungal symptoms under several other toes.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of zero percent for the veteran's service-connected 
onychomycosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7806 and 7813 (2001, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: May 2001 and August 2005 hearing testimony, August 2001 
and May 2003 Board decisions, an October 2002 VA dermatologic 
examination report, the June 2003 rating decision, the August 
2004 statement of the case, and outpatient VA treatment 
records.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran alleges that his service-connected onychomycosis 
of the feet merits a compensable (greater than zero percent) 
evaluation.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board notes that the schedular criteria by which 
dermatologic disorders are rated changed during the pendency 
of his appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002).  The RO also considered both 
criteria in the June 2003 rating decision and the August 2004 
supplemental statement of the case.  The Board will discuss 
the current criteria first.  

The veteran's service-connected onychomycosis of the feet has 
been rated by the RO under the provisions of Diagnostic Code 
7813, which pertains to dermatophytosis.  38 C.F.R. § 4.118 
(2001, 2005).  

According to the revised rating criteria, dermatophytosis is 
rated, by analogy, as disfigurement of the head, face, or 
neck (under Diagnostic Code 7800); scars (under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under 
Diagnostic Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).  
As the veteran's service-connected fungal infection involves 
his toenails and not his head, face, or neck, and because the 
claimed disability does not entail scars, the Board finds 
that the predominant disability should be rated by analogy to 
dermatitis.  Consequently, the Board concludes that Code 7806 
most appropriately reflects the veteran's service-connected 
dermatologic disorder.


In this regard, the Board notes that, pursuant to the current 
rating criteria, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5%, but less 
than 20%, of the entire body or at least 5%, but less than 
20%, of exposed areas affected; or the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Code 7806 (2005).  The next higher rating of 30 percent 
requires evidence of exposure from 20% to 40% of the entire 
body or 20% to 40% of exposed areas affected; or the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40% of 
the entire body or more than 40% of exposed areas affected; 
or the need for constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.  Id.

The veteran complains primarily of symptoms involving the 
great toes.  At his August 2005 hearing, he testified that 
his big toes were "sore all the time."  The toenails would 
come out, and the nail beds apparently turned black.  The big 
toenails fall off approximately twice a year, as they had 
regularly over the past 25 years.  He also indicated that he 
experienced some symptoms in a few other toes but without 
pain or falling off of the toenails.  He denied itchiness, 
but rather complained of nonspecific discomfort and pain that 
appears to be limited to the great toenails.  As well, the 
veteran stated that he was given medication to treat the 
symptoms, but it was ineffective, and he discontinued use.  
Implicit from the veteran's August 2005 hearing testimony was 
that his symptoms had been relatively constant since August 
14, 1997, the effective date of the grant of service 
connection for onychomycosis of the feet.  Indeed, the 
veteran's previous testimony in 2001 and the medical evidence 
reflect symptomatology consistent with that described at the 
August 2005 hearing.

The veteran's symptomatology does not rise to the level 
necessary for a 10 percent evaluation under the current 
criteria.  Such an evaluation would require evidence of 
exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  Id.  Certainly, the evidence reflects no 
dermatitis on any area of the body other than the toes.  With 
respect to the toes, it is the great toes and a few others 
that are involved.  The toes are not an exposed area of the 
body.  Furthermore, although medical records indicate that 
medication was prescribed in or about October 2003, the 
duration of use is unavailable, and the veteran denies any 
recent use of medication to control his symptoms.  The 
evidence certainly does not reflect the use of any drugs 
prescribed to control dermatologic symptoms in the past year.  
The veteran, therefore, does not meet the criteria for a 10 
percent evaluation under the current rating criteria, and the 
noncompensable evaluation remains.  Id.  

According to the former rating criteria, dermatophytosis was 
rated, by analogy, under Code 7806 as analogous to eczema.  
This Code most appropriately reflects the veteran's service-
connected dermatologic disability.  38 C.F.R. § 4.118 (2001).

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provided a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Diagnostic Code 7806 required findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).  See 
38 C.F.R. § 4.118 (2001).

A review of the foregoing criteria militates against the 
assignment of a 10 percent evaluation.  The record is silent 
regarding exfoliation, exudation, or itching.  Indeed, the 
veteran denied itching at his August 2005 hearing, and the 
October 2002 VA examiner described the veteran's symptoms as 
involving only the toenails and subungual debris.  In any 
event, an exposed surface is not implicated, and an extensive 
area is not affected.  The veteran, therefore, does not meet 
the criteria for a 10 percent evaluation under the old 
criteria.  Id.

The Board has examined other potentially applicable 
diagnostic codes, but none would entitle the veteran to a 
compensable evaluation.  No impairment of function of the 
feet has been shown.  Thus a rating under a diagnostic code 
dealing with impairment of function would be inappropriate.  
Diagnostic Code 7820 applies to infections of the skin not 
listed elsewhere.  It is rated in the same manner as is 
Diagnostic Code 7813 under which the veteran is already 
rated.  It goes without saying, therefore, that a renewed 
analysis under Diagnostic Code 7820 would not yield a result 
more favorable to the veteran.  There are no other 
dermatologic conditions contained in the Schedule under the 
veteran's service-connected disorder could be rated.

As apparent from the discussion herein, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of onychomycosis of the feet not contemplated in the 
currently assigned noncompensable evaluation permitted under 
the Schedule.

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes, however, that a staged disability rating is not 
warranted herein.  The veteran's dermatologic symptomatology 
has not exceeded that comprehended by a zero percent 
evaluation at any time during the appellate period.  See Id.  
Indeed, a review of the August 2005 hearing transcript 
reflects no change in the veteran's condition during the 
appellate period.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


VETERANS CLAIMS ASSISTANCE ACT OF 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in March 2002.  This letter 
advised him of what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case, he was provided with specific 
information as to why this claim were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2004 
statement of the case. 

The RO's March 2002 letter did not specifically tell the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the matter on appeal.  When considering the notification 
letter, the rating decision on appeal, and the statement of 
the case, as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
for benefits was originally filed in August 1997.  However, 
the VCAA notice was issued after the Board, in an August 2001 
decision, reopened the finally decided matter of entitlement 
to service connection for onychomycosis of the feet.  The 
matter was then referred to the RO for a determination as to 
entitlement to service connection.  The VCAA notice was sent 
prior to the RO's January 2003 denial of service connection 
and pertains to the issue of service connection.  Due to the 
unusual circumstances of this case, notice can be said to 
have been provided prior to the initial unfavorable agency of 
original jurisdiction decision as required in Pelegrini II.  
The Board finds in any event that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  The veteran has been supplied with the 
contents of 38 C.F.R. 3.159 in the August 2004 statement of 
the case.  He has been afforded a hearing before the 
undersigned wherein he had the opportunity to submit evidence 
or argument and where he was questioned at length regarding 
whether any additional relevant evidence was in existence and 
not already part of the record.  Thus, not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice, but the actions taken by VA have essentially 
cured any defect in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board observes that the issue on appeal initially 
entailed entitlement to service connection for onychomycosis 
of the feet.  Once service connection was granted, the issue 
became entitlement to an increased rating for that 
disability.  No VCAA notice addressing increased ratings was 
supplied.  VA's General Counsel has held, however, that no 
VCAA notice is required for such downstream issues as 
entitlement to an increased initial evaluation for a 
disability for which service connection was just granted.  As 
such, no new VCAA notice regarding entitlement to an 
increased initial evaluation onychomycosis of the feet is 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board also concludes VA's duty to assist has been 
satisfied.  All available VA treatment records are in the 
file.  The veteran has at no time referenced available 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  He testified that private 
treatment had been received many years ago from a physician 
who is now deceased, and he received no treatment from 1997 
until he went to the VA medical facility in 2002 or 2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran has been afforded a comprehensive VA dermatologic 
examination in October 2002.  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In this case, there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's disorder since he was last examined 
in 2002.  In fact, as discussed above, the symptoms of the 
service-connected disorder have remained consistent for many 
years.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


